EXECUTION COPY

VOTING AND SUPPORT AGREEMENT

      This Voting and Support Agreement dated as of December 13, 2000 between
the stockholders identified on Exhibit A hereto (individually, a “Stockholder”
and collectively, the “Stockholders”) and Network 1 Financial Corporation, a
Virginia corporation (“Network 1”). Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Merger Agreement
(as defined below).

      In consideration of the execution by Network 1 of the Agreement and Plan
of Merger dated as of December 12, 2000 (the “Merger Agreement”) by and among
CyberCash, Inc., a Delaware Corporation (“CyberCash”), Blue Fish Acquisition
Corp., and Network 1 and other good and valuable consideration, receipt of which
is hereby acknowledged, the Stockholders and Network 1 hereby agree as follows:

      1.      Representations, Warranties and Agreements of Stockholders. Each
Stockholder hereby represents and warrants to, and agrees with, Network 1 as
follows:

               (a)      Title.  As of the date hereof, such Stockholder is the
beneficial and registered owner of or has the power to vote the number of shares
(collectively, the “Shares”) of common stock, $0.001 par value per share
(“Common Stock”) set forth beside such Stockholder’s name on Exhibit A hereto.
As of the date hereof, except as set forth on Exhibit A hereto, such Stockholder
does not (i) beneficially own any shares of any class or series of capital stock
of CyberCash (other than the Shares) or any securities convertible into or
exercisable for shares of any class or series of CyberCash’s capital stock or
(ii) have any options or other rights to acquire any shares of any class or
series of capital stock of CyberCash or any securities convertible into or
exercisable for shares of any class of CyberCash’s capital stock. Such
Stockholder owns his or its Shares free and clear of any lien, mortgage, pledge,
charge, security interest or any other encumbrance of any kind. Such Stockholder
covenants and agrees to take any action necessary to insure that such
Stockholder can carry out the terms of this Agreement.

               (b)      Right to Vote and to Transfer Shares.  Such Stockholder
has full legal power, authority and right to vote all of the Shares held by such
Stockholder in favor of approval and adoption of the Merger Agreement without
the consent or approval of, or any other action on the part of, any other person
or entity, and except where the failure to obtain such consent or approval could
not prevent or delay the performance by such Stockholder of his or its
obligations under this Agreement in any material respect. Without limiting the
generality of the foregoing, except for this Agreement and as set forth in
Schedule 1B hereto, such Stockholder has not entered into any voting agreement
or any other agreement with any person or entity with respect to any of the
Shares, granted any person or entity any proxy (revocable or irrevocable) or
power of attorney with respect to any of the Shares, deposited any of the Shares
in a voting trust or entered into any arrangement or agreement with any person
or entity limiting or affecting such Stockholder’s ability to enter into this
Agreement or legal power, authority or right to vote the Shares in favor of the
approval and adoption of the Merger Agreement or any of the transactions
contemplated by the Merger Agreement, and such Stockholder will not take any
such action after the date of this Agreement and prior to the CyberCash Special
Meeting to vote on approval and

- 1 -



--------------------------------------------------------------------------------



EXECUTION COPY

adoption of the Merger Agreement, including any adjournment or postponement
thereof. This Agreement has been duly executed and delivered by such Stockholder
and, assuming its due execution and delivery by Network 1, constitutes a valid
and binding agreement of such Stockholder.

      2.      Representations and Warranties of Network 1. Network 1 hereby
represents and warrants to the Stockholders that this Agreement (i) has been
duly authorized by all necessary corporate action, (iii) has been duly executed
and delivered by Network 1 and (iii) is a valid and binding agreement of Network
1.

      3.      Restriction on Transfer. Each Stockholder agrees that (other than
pursuant to the Merger Agreement) such Stockholder will not, and will not agree
to, sell, assign, dispose of, encumber, mortgage, hypothecate or otherwise
transfer or encumber (collectively, “Transfer”) any of the Shares to any person
or entity.

      4.      Agreement to Vote of Stockholders. Each Stockholder, in his or its
individual capacity as a stockholder of CyberCash only, hereby irrevocably and
unconditionally agrees to vote or to cause to be voted all of the Shares
beneficially held by such Stockholder, directly or indirectly, at the CyberCash
Special Meeting and at any other annual or special meeting of stockholders of
CyberCash where such matters arise (a) in favor of the approval and adoption of
the Charter Amendment and the issuance of the Merger Shares, and (b) against
(i) approval of any proposal made in opposition to or in competition with the
Merger or any of the other transactions contemplated by the Merger Agreement,
(ii) any merger, consolidation, sale of assets, business combination, share
exchange, reorganization or recapitalization of CyberCash or any of its
subsidiaries, with or involving any party other than Network 1 or one of its
subsidiaries, (iii) any liquidation, dissolution or winding up of CyberCash,
(iv) any extraordinary dividend by CyberCash, (v) any change in the capital
structure of CyberCash (other than pursuant to the Merger Agreement) and (vi)
any other action that may reasonably be expected to impede, interfere with,
delay, postpone or attempt to discourage the Merger or the other transactions
contemplated by the Merger Agreement or this Agreement or result in a breach of
any of the covenants, representations, warranties or other obligations or
agreements of CyberCash under the Merger Agreement which would materially and
adversely affect CyberCash or its ability to consummate the transactions
contemplated by the Merger Agreement. Each Stockholder further agrees not to
take or commit or agree to take any action inconsistent with the foregoing.

      5.      Action in Stockholder Capacity Only. Each Stockholder signs solely
in such Stockholder’s capacity as a record and beneficial owner of the Shares
held by him or it, and nothing herein shall prohibit, prevent or preclude such
Stockholder from fulfilling his fiduciary duties as a director of CyberCash.

      6.      No Shopping. Each Stockholder, in his or its individual capacity
as a stockholder of CyberCash only, agrees not to, directly or indirectly, (i)
solicit, initiate or encourage (or authorize any person to solicit, initiate or
encourage) any inquiry, proposal or offer from any person relating to an
acquisition proposal or (ii) participate in any discussion or negotiations
regarding, or furnish to any other person any information with respect to, or
otherwise cooperate

- 2 -



--------------------------------------------------------------------------------



EXECUTION COPY

in any way with, or participate in, facilitate or encourage any effort or
attempt by any other person to do or seek any of the foregoing that constitutes,
or would reasonably be expected to lead to, an acquisition proposal; provided,
that, notwithstanding the foregoing, a Stockholder shall not be prohibited from
taking any such actions as are required, based upon advice of counsel, to comply
with his fiduciary duties as an officer and/or director of CyberCash to the
extent such actions are permitted under the Merger Agreement.

      7.      Executed in Counterparts. This Agreement may be executed in
counterparts each of which shall be an original with the same effect as if the
signatures hereto and thereto were upon the same instrument.

      8.      Specific Performance. The parties hereto agree that if for any
reason a Stockholder fails to perform any of his or its agreements or
obligations under this Agreement irreparable harm or injury to Network 1 would
be caused for which money damages would not be an adequate remedy. Accordingly,
each Stockholder agrees that, in seeking to enforce this Agreement against such
Stockholder, Network 1 shall be entitled to specific performance and injunctive
and other equitable relief in addition and without prejudice to any other rights
or remedies, whether at law or in equity, that Network 1 may have against such
Stockholder for any failure to perform any of his or its agreements or
obligations under this Agreement.

      9.      Amendments; Termination.

               (a)      This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by the parties hereto.

               (b)      The provisions of this Agreement shall terminate upon
the earlier to occur of the Effective Time or the termination of the Merger
Agreement pursuant to Section 6.1 thereof.

               (c)      For purposes of this Agreement, the term “Merger
Agreement” includes the Merger Agreement, as the same may be modified or amended
from time to time.

      10.    Additional Shares. If, after the date hereof a Stockholder acquires
beneficial ownership of any shares of the capital stock of CyberCash (any such
shares, “Additional Shares”), including, without limitation, upon exercise of
any option, warrant or right to acquire shares of capital stock or through any
stock dividend or stock split, the provisions of this Agreement (other than
those set forth in Section 1(a)) applicable to the Shares shall be applicable to
such Additional Shares as if such Additional Shares had been Shares as of the
date hereof. The provisions of the immediately preceding sentence shall be
effective with respect to Additional Shares without action by any person or
entity immediately upon the acquisition by such Stockholder of beneficial
ownership of such Additional Shares.

      11.    Action by Written Consent. If, in lieu of the CyberCash Special
Meeting, stockholder action in respect of the Merger Agreement or any of the
transactions contemplated by the Merger Agreement is taken by written consent,
the provisions of this Agreement imposing

- 3 -



--------------------------------------------------------------------------------



EXECUTION COPY

obligations in respect of or in connection with the CyberCash Special Meeting
shall apply mutatis mutandis to such action by written consent.

      12.    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal successors and permitted assigns; provided that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of Network 1 (in the case of a Stockholder or any
of its permitted assigns) or the Stockholders (in the case of Network 1 or any
of its permitted assigns).

      13.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be deemed to have been duly given when delivered
in person, by facsimile, or by registered or certified mail (postage prepaid,
return receipt requested) to such party at its address set forth on the
signature page hereto.

      14.     Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule or
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

      15.    Entire Agreement. This Agreement constitutes the entire agreement
of the parties and supersedes all prior agreements and undertakings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof.

      16.    Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the internal laws (and not the law
of conflicts) of the State of Delaware. The parties hereto hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the
courts of the State of Delaware and the United States of America located in the
State of Delaware (the “Delaware Courts”) for any litigation arising out of or
relating to this Agreement and the transactions contemplated hereby (and agree
not to commence any litigation relating thereto except in such courts), consent
to the service of process in such Delaware Courts, waive any objection to the
laying of venue of any such litigation in the Delaware Courts and agree not to
plead or claim in any Delaware Court that such litigation brought therein has
been brought in any inconvenient forum

      17.    Exculpation. No Stockholder shall have any liability or obligation
whatsoever under or by reason of this Agreement (or a separate similar
agreement) because of a breach by any other stockholder of CyberCash of its
obligations hereunder or thereunder.

- 4 -



--------------------------------------------------------------------------------



EXECUTION COPY

* * *









{Signatures on following page}

- 5 -



--------------------------------------------------------------------------------



EXECUTION COPY

      IN WITNESS WHEREOF, the parties hereto have caused this Voting and Support
Agreement to be duly executed as of the date first above written.

  NETWORK 1 FINANCIAL CORPORATION   By: /s/ William G. Wade
Name: William G. Wade
Title: President and Chief Executive Officer   WILLIAM N. MELTON   By: /s/
William N. Melton
William N. Melton   THE MELTON FOUNDATION   By: /s/ William N. Melton
William N. Melton
Title: Trustee   THE WILLIAM N. MELTON 1994 CHARITABLE
REMAINDER ANNUITY TRUST   By: /s/ Torunn Meighan
Name: Torunn Meighan
Title: Trustee   THE WILLIAM N. MELTON 1995 CHARITABLE
REMAINDER ANNUITY TRUST   By: /s/ Torunn Meighan
Name: Torunn Meighan
Title: Trustee

- 6 -



--------------------------------------------------------------------------------



EXECUTION COPY

 

 

EXHIBIT A

      Name and Address Number of Shares of CyberCash Common Stock

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      William N. Melton
For himself and as Trustee of The Melton
Foundation
Torunn Meighan
As Trustee for The William N. Melton 1994 and
1995 Charitable Remainder Annuity Trusts
C/o Melton Investments
2086 Hunters Crest Way
Vienna, VA 22181 4,815,498 Common Stock